                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TINA SPENCER,

           Plaintiff,
                                                  Case No. 17-14084
v.                                                District Judge Victoria A. Roberts
                                                  Magistrate Judge Mona K. Majzoub
XPO LOGISTICS,

     Defendant.
_________________________________/

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND/OR COMPEL
                        ARBITRATION (Doc. #19)

     I.        INTRODUCTION

     At issue is whether Plaintiff Tina Spencer (“Spencer”) can proceed in federal court

on her claim: that Defendant XPO Logistics (“XPO”) discriminated against her in

violation of both the Age Discrimination in Employment Act (“ADEA”) and Title VII of the

Civil Rights Act of 1964, or whether Spencer must proceed to arbitration.

     For the reasons below, XPO’s motion to dismiss is GRANTED.

     II.       BACKGROUND

     Spencer brought this action under the Age Discrimination in Employment Act and

Title VII of the Civil Rights Act of 1964. Spencer filed two charges of discrimination with

the Equal Employment Opportunity Commission (“EEOC”). Her first charge alleged

discrimination and retaliation based on age, in violation of the ADEA, arising out of

XPO’s denial of a pay raise. After reviewing the first charge, the EEOC issued a right to

sue letter.


                                             1 
 
    In her second charge with the EEOC, Spencer alleges that XPO terminated her

employment in retaliation for the first charge. The second charge is still pending; the

EEOC continues its investigation.

    After filing charges with the EEOC, Spencer brought this action. XPO contends that

Spencer’s employment agreement contained an arbitration provision that bars her from

seeking judicial relief. Spencer does not dispute the plain language of the arbitration

provision. Rather, Spencer contends that the arbitration provision is unenforceable

because it: (1) does not impose a mutual obligation to arbitrate; (2) does not specify

which party is responsible for costs; (3) interferes with the EEOC’s jurisdiction and

enforcement powers; and (4) provides for arbitration in an unreasonable forum.

    III.   STANDARD OF REVIEW

    A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests a

complaint’s legal sufficiency. Although the federal rules only require that a complaint

contain a “short and plain statement of the claim showing that the pleader is entitled to

relief,” see Rule 8(a)(2), the statement of the claim must be plausible. Indeed, “[t]o

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is plausible where the facts allow the Court to infer that the defendant is liable for the

misconduct alleged. Id. This requires more than “bare assertions of legal conclusions”; a

plaintiff must provide the “grounds” of his or her “entitlement to relief.” League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007).




                                                2 
 
    In deciding a motion under Rule 12(b)(6), the Court must construe the complaint in

the light most favorable to the plaintiff and accept as true all well-pled factual

allegations. Id. The Court “may consider the Complaint and any exhibits attached

thereto, public records, items appearing in the record of the case and exhibits attached

to defendant’s motion to dismiss so long as they are referred to in the Complaint and

are central to the claims contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n,

528 F.3d 426, 430 (6th Cir. 2008).

    IV.    DISCUSSION

    Spencer contends that the arbitration provision of her employment agreement is

unenforceable for several reasons.

    A. A Mutual Obligation to Arbitrate is not a Prerequisite to Enforceability

    Spencer first argues that the arbitration provision is unenforceable because it does

not impose a mutual obligation to arbitrate. Specifically, Spencer says that the

arbitration provision is unenforceable because it mandates that she submit her claims to

arbitration, while XPO is free to file an action in court.

    Contrary to Spencer’s assertions, the Sixth Circuit does not require that an

arbitration provision contain mutual obligations. In fact, the Sixth Circuit held that an

arbitration provision need not contain mutual obligations “so long as the contract as a

whole imposes mutual obligations on both parties.” Ozormoor v. T-Mobile USA, Inc.,

354 F.App’x 972, 975 (6th Cir. 2009) (citing Glazer v. Lehman Brothers, Inc., 394 F.3d

444, 452–54 (6th Cir. 2005)).




                                               3 
 
    XPO was required to pay Spencer in exchange for her work. There is no doubt that

the employment agreement “impose[d] mutual obligations on both parties.” Id. As such,

the arbitration provision cannot be held unenforceable for lack of mutuality.

    B. An Arbitration Provision Need Not Specify Which Party is Responsible for

       Costs

    Spencer next argues that the arbitration provision is unenforceable because it does

not address who bears the costs of arbitration. Spencer says that commercial arbitration

in North Carolina is cost prohibitive; for example, she contends that the minimum initial

filing fee for arbitration under the American Arbitration Association’s (“AAA”)

Commercial Rules is $925. Spencer says that she only makes $700 a month; given

that, she says she cannot afford the costs of conducting commercial arbitration in North

Carolina, meaning that the arbitration provision would essentially prevent her from

vindicating her federal statutory rights.

    Spencer grossly overestimates the potential costs associated with arbitration in this

instance. Spencer cites to the AAA’s Commercial Arbitration Rules; however, her claim

would fall under the AAA’s Employment/Workplace Fee Schedule. Under that schedule,

Spencer’s initial filing fee would be capped at $300; moreover, the remainder of the

AAA’s fees would be paid by the employer. The Employment/Workplace Fee Schedule

also allows claimants to apply for a hardship waiver, reduction, or deferral of costs.

    Although Spencer contends that travel and lodging costs contribute to cost

prohibitive arbitration in North Carolina, the record is completely devoid of actual figures

relating to the costs Spencer would incur should arbitration occur. Indeed, Spencer




                                             4 
 
merely asserts that “the likely costs of arbitration would be measured in the many

thousands of dollars.”

    The fact that an arbitration agreement is silent as to costs is insufficient, on its own,

to render that agreement unenforceable. See Green Tree Financial Corp.-Alabama v.

Randolph, 531 U.S. 79, 91 (2000). Moreover, at this time, “the ‘risk’ that [plaintiff] will be

saddled with prohibitive costs is too speculative to justify the invalidation of the

arbitration agreement.” Id. Indeed, to invalidate this arbitration agreement based on so

speculative a risk “would undermine ‘the liberal federal policy favoring arbitration

agreements.’” Id. (citing Moses H. Cone Memorial Hospital v. Mercury Construction

Corp., 460 U.S. 1, 24 (1983)). Further, it would also “conflict with [the Supreme Court’s]

prior holdings that the party resisting arbitration bears the burden of proving that the

claims at issue are unsuitable for arbitration.” Id.

    The arbitration provision cannot be held unenforceable based on costs.

    C. The Arbitration Provision Does Not Interfere with the EEOC’s Jurisdiction

    Spencer also contends that this action should not be dismissed because her second

EEOC charge is still pending. The EEOC may decide to bring an action on behalf of

Spencer; the potential that the EEOC may file suit, Spencer argues, renders the

arbitration provision unenforceable as it relates to her second charge, mandating the

Court not dismiss this action. Spencer is simply wrong.

    As a threshold matter, “questions of arbitrability must be addressed with a healthy

regard for the federal policy favoring arbitration.” Moses H. Cone Memorial Hospital v.

Mercury Construction Corp., 460 U.S. at 24. Further, the United States Supreme Court

specifically found that arbitration does not undermine the role of the EEOC in enforcing



                                               5 
 
the ADEA. Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 28 (1991). In Gilmer,

the plaintiff argued that his age discrimination claim was not subject to compulsory

arbitration because arbitration would interfere with the EEOC’s jurisdiction over ADEA

claims. Id. at 21. The Court disagreed, noting that “nothing in the ADEA indicates that

Congress intended that the EEOC be involved in all employment disputes . . . the mere

involvement of an administrative agency in the enforcement of a statute is not sufficient

to preclude arbitration.” Id. at 28-29.

    It is true, however, that the arbitration provision does not preclude the EEOC from

bringing a claim on behalf of Spencer. See E.E.O.C. v. Frank’s Nursery & Crafts, Inc.,

177 F.3d 438, 459-60 (6th Cir. 1999) (noting that the EEOC is an individual claimant

representing an interest broader than that of a particular plaintiff; while an individual

plaintiff may agree to arbitrate, this does not bind the EEOC where the agency is not a

party to that agreement).

    The Frank’s Court further clarified the relationship between the EEOC and an

individual claimant, noting that:

              Presumably, under Gilmer, if an individual subject to an
              arbitration agreement filed a charge with the EEOC and
              ultimately received a “right to sue” letter, that individual
              would have a private cause of action that she waived by her
              prospective agreement to arbitrate. However, if an individual
              subject to an arbitration agreement filed a charge with the
              EEOC and put the EEOC on notice of employment practices
              violative of Title VII, and the EEOC in turn exercised its right
              to sue, that individual would no longer possess a private
              cause of action subject to her prior agreement to arbitrate.
              Rather, the EEOC would have a cause of action on behalf of
              that individual and the public interest that would fall outside
              the arbitration agreement.




                                              6 
 
Id. at 462. Given the Sixth Circuit’s interpretation of Gilmer, Spencer’s argument fails;

regardless of whether the EEOC sues on behalf of Spencer, this action must be

dismissed. If the EEOC sues, it would bring its own cause of action on behalf of

Spencer and the public at large. Id. If the EEOC issues a right to sue letter, Spencer

would not be able to file suit because she waived that right by agreeing to arbitrate. Id.

Either way, Spencer does not have a private cause of action that can bypass the

arbitration provision.

    Dismissal of Spencer’s claim does not interfere with the EEOC’s jurisdiction. The

EEOC is free to file suit on behalf of Spencer should it choose to do so. While the

EEOC can avoid the arbitration provision, Spencer cannot.

    D. The Court Cannot Compel Arbitration in the Eastern District of Michigan

    Finally, Spencer argues that the arbitration provision is unenforceable because it

provides for arbitration in an unreasonable location—Charlotte, North Carolina. Spencer

says that arbitration in North Carolina is unreasonable because she lives in Michigan

and the events giving rise to the case occurred in Michigan. She argues that the Court

should stay this case to allow the parties to proceed with arbitration in the Eastern

District of Michigan.

    Section 4 of the Federal Arbitration Act provides that a party may petition the Court

to order arbitration to proceed “in the manner provided for in such agreement”; however,

Section 4 also provides that arbitration shall be within the Court’s district. Alpert v.

Alphagraphics Franchising, Inc., 731 F.Supp. 685, 689 (D.N.J. 1990). Because the

arbitration agreement provides for arbitration in North Carolina, and this Court is in the

Eastern District of Michigan, compliance with both provisions of Section 4 is impossible.



                                              7 
 
Id. See also Econo-Car Intern., Inc. v. Antilles Car Rentals, Inc., 499 F.2d 1391, 1394

(3d Cir. 1974) (“In a case like the present . . . Section 4 can create a perplexing

dilemma: a district court might not be able to order arbitration strictly in accordance with

the terms of the agreement, as one portion of Section 4 seems to require, without

contravening a second portion of Section 4.”).

    Spencer cites Alpert in support of her assertion that this Court should stay this action

so that the parties can proceed with arbitration in the Eastern District of Michigan.

However, in Alpert, the United States District Court for the District of New Jersey stayed

the action so that the parties could pursue arbitration in a different jurisdiction, in

accordance with the terms of their agreement. Importantly, the Court only refrained from

dismissing the action because there was a legitimate question concerning whether the

defendant waived its right to arbitrate. Alpert, 731 F.Supp. at 689. Here, there is no

basis on which the arbitration provision could be deemed unenforceable. Moreover,

Spencer voluntarily agreed to arbitrate her claims in North Carolina. As such, Alpert is

inapposite, and this action must be dismissed.

    V.     CONCLUSION

    For the foregoing reasons, XPO’s motion to dismiss is GRANTED. Spencer’s

complaint is DISMISSED WITHOUT PREJUDICE.

    IT IS ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

    Dated: December 28, 2018




                                               8 
 
    The undersigned certifies that a copy of this
    document was served on the attorneys of record
    and Tina Spencer by electronic means or U.S.
    Mail on December 28, 2018.

    s/Linda Vertriest
    Deputy Clerk



 




                                                     9 
 
